Per Curiam.
The state appeals the circuit court's order granting a criminal defendant's motion to vacate a plea. Under Florida Rule of Appellate Procedure 9.140(c)(1), an order granting a defendant's motion to vacate a plea is not among the orders that the state may appeal. We treat the notice of appeal as a petition for writ of certiorari. See State v. Pettis , 520 So.2d 250 (Fla. 1988) ; State v. Stapleton , 764 So.2d 886, 887 (Fla. 4th DCA 2000). We deny the petition for writ of certiorari for failure to show a departure from the essential requirements of the law resulting in material injury for the remainder of the case.
Gross, May, JJ., and Caracuzzo, Cheryl, Associate Judge, concur.